Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dannon Albee on 4/1/2021. 
The application has been amended as follows:
In claims 21-33, before the word “computer-readable” add the following: --non-transitory--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Kelly (US 20180122002) discloses a lending institution that lends a line of credit to a payment card or merchant, based on specific rules. 
Butcher (US 20110131067) discloses (Fig. 2) different lien holders that hold different financial instruments, and incur different lines of credits based on collateral debt. 
Aggarwal (US 20100153258) discloses how a line of credit application is approved through a documentary system. 
Cassano (US 8660927) discloses a collateralized product with a fixed line of credit that receives a data structure based on the collateral and line of credit. 

The above references, in combination, do not teach the inventions use of using an automated agent software that interfaces with business systems to provide automated controls of a line of credit data structure, as well as generating a second data structure that includes one or more fields based on the version of the first data structure and that provides a second digital hold on the specific collateral, identified from the version of the first data structure, and acting on the one or more payment requests from a third computing system by causing a payment in a form of matching the specific collateral using the second digital hold to provide access to at least a portion of the specific collateral. 
35 U.S.C. 101 – 
The invention does not have a 101 rejection because it is integrated into a practical application.  The case of Motio v. BSP (F. Supp. 3d, 434) notes the use of automated agent that interface with a business intelligence system, to provide automated version control to a business intelligence artifact, solve the problem of a business intelligence system lacking native control.  In the instant application, the inclusion of “automated agent” for “automated control” performs such a business intelligence action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691